Order entered March 31, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00883-CV

                           DFW ADVISORS LTD. CO., Appellant

                                               V.

                              JACQUELINE ERVIN, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-14414

                                           ORDER
       We DENY appellee’s March 19, 2015 motion to dismiss for failure to prosecute and

GRANT appellant’s opposed March 26, 2015 motion for extension of time to file brief. We

ORDER the brief be filed no later than April 13, 2015. We caution appellant that failure to

comply may result in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a),

42.3(b),(c).




                                                     /s/   CRAIG STODDART
                                                           JUSTICE